PER CURIAM.
Plaintiff-appellant appeals a final summary judgment entered in favor of the defendant.
The trial judge determined that the evidence, viewed in the light most favorable to the plaintiff, a guest passenger in the car of the defendant, was insufficient as a matter of law to establish gross negligence.
The movant for a summary judgment admits the basic facts established, which are favorable to the adverse party, and every conclusion or inference favorable to the adversary that might reasonably *876be inferred from the evidence. Warring v. Winn-Dixie Stores, Fla.App.1958, 105 So.2d 915, 918. The court, in the Warring v. Winn-Dixie Stores, supra, goes on to say:
“When the facts established on defendant’s motion for a summary judgment clearly show there is no genuine issue of any material fact, then the court may pierce the ‘paper-issues’ made by the pleadings and render judgment on the merits for the defendant, because of the want of any genuine issue as to any material fact; * * *
A review of the record in this case clearly shows that there is no issue of material fact. Therefore, the trial court did not err in finding for the defendant on the question of gross negligence. See: F.S.A. § 320.59; Dye v. Freeman, Fla.App. 1959, 116 So.2d 647; Vihon v. McCormick, Fla.App. 1958, 109 So.2d 400.
Affirmed.